                 Case 2:20-cv-00351-TSZ Document 15 Filed 06/11/20 Page 1 of 2



 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
         JONNA MARKETS, LLC,
 8                             Plaintiff,
 9          v.                                              C20-351 TSZ

10       MAKINI HOWELL; and QUICKIE                         MINUTE ORDER
         STORES, INC.,
11
                               Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
             (1)    Defendants’ motion for attorneys’ fees and costs, docket no. 10, is
     DENIED. 1 In March 2020, plaintiff Jonna Markets, LLC commenced this action in
15
     which it accused defendants Makini Howell and Quickie Stores, Inc. of, among other
     things, trademark infringement and breach of contract. See Compl. (docket no. 1). The
16
     breach of contract claim was premised on a settlement agreement into which the parties
     entered to resolve a prior action. See Ex. B to Compl. (docket no. 1-2). The settlement
17
     agreement contains a provision entitling the prevailing party to attorneys’ fees and costs
     incurred in a proceeding relating to the settlement agreement. See id. (docket no. 1-2 at
18
     4). Defendants seek attorneys’ fees and costs under this provision. A substantial portion
     of the attorneys’ fees sought by defendants are linked to efforts to settle the trademark
19
     matters in advance of and shortly after initiation of the lawsuit. In late April 2020,
     plaintiff voluntarily dismissed this case, without prejudice, pursuant to Federal Rule of
20

21   1
     In light of the Court’s ruling, plaintiff’s motion, docket no. 14, to strike materials submitted by
   defendants in connection with their reply in support of their motion for attorneys’ fees and costs,
22 is STRICKEN as moot.

23

     MINUTE ORDER - 1
              Case 2:20-cv-00351-TSZ Document 15 Filed 06/11/20 Page 2 of 2



 1 Civil Procedure 41(a)(1)(A)(i). See Notice (docket no. 7). Plaintiff did so only two days
   after settlement negotiations proved unsuccessful, less than a week after defendants
 2 accepted service of the Complaint, before defendants filed a responsive pleading or
   motion, and prior to the submission of a Joint Status Report or issuance of a scheduling
 3 order. The parties now continue to litigate their trademark dispute before the Trademark
   Trial and Appeal Board. See Mandell Decl. at ¶¶ 3-4 & 16 and Exs. A, B, & D (docket
 4 no. 11-1). Given the facts and circumstances of this litigation, the Court exercises its
   discretion to decline to award attorneys’ fees and costs to defendants. See Walji v.
 5 Candyco, Inc., 57 Wn. App. 284, 290, 787 P.2d 946 (1990) (“Voluntary nonsuits may
   come shortly after service before discovery even starts, or may come after days of trial
 6 before a jury. The decision as to whether a particular voluntary nonsuit should trigger
   attorney fees should be left to the discretion of the trial judge in light of the circumstances
 7 of the particular case, whether interpreting a contract clause or a statute.”).

 8          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 9
            Dated this 11th day of June, 2020.
10
                                                      William M. McCool
11                                                    Clerk
12                                                    s/Karen Dews
                                                      Deputy Clerk
13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
